Exhibit 10.2

AMENDMENT ONE TO

TERRITORIAL SAVINGS BANK

SUPPLEMENTAL EMPLOYEE RETIREMENT AGREEMENT

FOR RALPH NAKATSUKA

WHEREAS, Territorial Savings Bank (the “Bank”), and Ralph Nakatsuka, Vice
Chairman and Co-Chief Operating Officer of the Bank (the “Executive”) entered
into the Territorial Savings Bank Supplemental Employee Retirement Agreement for
Ralph Nakatsuka (the “SERP”), effective as of October 29, 2008; and

WHEREAS, Clark Consulting, the compensation consulting firm which designed the
benefits under the Agreement, recently informed the Bank and the Executive that
there was a drafting error in the Agreement, whereby the offsets that should
have applied to the early retirement benefit were inadvertently not included in
the relevant section of the Agreement; and

WHEREAS, all of the required financial statement reporting and accruals, tax
reporting and payments and benefit statement reporting have correctly been
handled as if the offsets to the early retirement benefit had been included in
the Agreement, which was the original intent of the Bank and the Executive.

NOW THEREFORE, solely in order to correct the inadvertent drafting error, such
that the Agreement correctly reflects the intent of the Bank and the Executive,
the Agreement is hereby amended as follows, effective as of October 29, 2008.

 

  1. Section 2.2.1 of the Agreement is hereby amended to read as follows:

2.2.1 Amount of Benefit. The Early Termination Benefit under this Section 2.2 is
the present value equivalent (determined using a 5% discount rate) to the
following annual amount payable for a term certain of 15 years: 65% of the
Executive’s Final Average Compensation multiplied by a fraction not exceeding
one, the numerator of which is the Executive’s completed Years of Service and
the denominator of which is the Executive’s potential Years of Service
determined as if the Executive remained employed by the Bank until the
Executive’s Normal Retirement Date, minus Social Security Benefit minus Pension
Offset.

IN WITNESS WHEREOF, the Executive and the Bank have signed this Amendment on the
dates set forth below.

 

    TERRITORIAL SAVINGS BANK March 30, 2011     By:  

/s/ Harold Ohama

Date     Chairman, Compensation Committee of the Board March 30,2011    

/s/ Ralph Nakatsuka

Date     Ralph Nakatsuka